COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  DORIAN KYLE SERMON,                           §
                                                                No. 08-20-00071-CV
                              Appellant,        §
                                                                  Appeal from the
  v.                                            §
                                                                383rd District Court
  MARISOL HERNANDEZ,                            §
                                                              of El Paso County, Texas
                              Appellee.         §
                                                               (TC#2018DCM0750)
                                                 §

                                           OPINION

       Dorian Kyle Sermon (“Sermon”), pro se, appeals from a protective order entered against

him by default. We affirm.

                                      BACKGROUND

       Appellee, Marisol Hernandez (“Hernandez”), filed an Application for Protective Order

against Sermon on January 28, 2020, based on stalking and domestic violence pursuant to Article

7A of the Texas Code of Criminal Procedure and Title 4 of the Texas Family Code. See TEX.CODE

CRIM.PROC.ANN. art. 7A.03; TEX.FAM.CODE ANN. Title 4. Sermon was personally served with the

Notice of Hearing and Application for Protective Order (“application”) on January 31, 2020,

notifying him of the time and place he was to appear on February 11, 2020 for the hearing on the
application. The issuance, service, and return of citation are included in the record before us.

Sermon failed to appear at the hearing.

       At the hearing on February 11, 2020, Hernandez testified Sermon had elbowed her in the

face; kicked her; followed her repeatedly at their daughter’s school asking to get back together

with him; secretly recorded videos of them having sexual intercourse then sent them to friends and

Hernandez’ then-current boyfriend; and tried to use their daughter to get back together with her by

grabbing their daughter by the hair and then cutting it in front of Hernandez; and taking their

daughter to Mexico without Hernandez’ consent. Hernandez testified she believed Sermon would

continue this behavior without a protective order. She believed Sermon is capable of further harm

to their daughter without a protective order and suspension of visitation. Hernandez filed a police

report regarding the sex videos and Sermon was “picked up on those charges on January 21st,

2020.” Following Hernandez’ testimony, the court found it had jurisdiction over the subject matter

and parties, Hernandez was a victim of stalking, domestic violence had occurred, and domestic

violence was likely to occur again in the future. By default judgment, the court granted a protective

order for two years against Sermon on stalking and domestic violence grounds and ordered Sermon

to have no visitation with his daughter for the duration of the protective order and until further

order of the court.

       On March 2, 2020, Sermon timely filed his Notice of Appeal and Motion to Appeal the

default judgment. In his Motion for Appeal, he argues he was prevented from attending the hearing

due to his incarceration, there is insufficient evidence or no evidence of stalking and family

violence, and the trial court erred in applying the law to the facts. He does not take issue with the




                                                 2
service of process or notice for the hearing. Sermon did not file any other requests or motions after

the hearing.

                                            DISCUSSION

        In his one-paragraph brief, Sermon asserts the allegations are false and defamatory and

requests a hearing in which each party can be heard. We construe his argument as an attack on the

legal and factual sufficiency of the evidence supporting the judgment.

                                    Legal and Factual Sufficiency

        To determine legal and factual sufficiency, this Court considers all the evidence in the

record in a light most favorable to the trial court’s judgment. Waste Mgmt. of Tex., Inc. v. Tex.

Disposal Sys. Landfill, Inc., 434 S.W.3d 142, 156 (Tex. 2014); City of Keller v. Wilson, 168 S.W.3d

802, 810-11, 822 (Tex. 2005). We are to set aside the trial court’s decision only if there is no

evidence of a vital fact or only a mere scintilla of evidence of a vital fact supporting the trial court’s

findings and it is contrary to the weight of all the evidence. Waste Mgmt. of Tex., Inc., 434 S.W.3d

at 156; City of Keller, 168 S.W.3d at 810. Even where we may reasonably disagree, this Court

must defer to the trial court’s determination of witness credibility and weight of the evidence. City

of Keller, 168 S.W.3d at 822.

        The trial court’s determination that Hernandez was a victim of stalking was based on more

than a mere scintilla of evidence. Specifically, Hernandez testified to Sermon having followed her

repeatedly at their daughter’s school asking to get back together with him, having secretly recorded

videos of them having sexual intercourse then sent them to friends and Hernandez’ boyfriend, and

having tried to use their daughter to try to get back together with her by grabbing their daughter




                                                    3
by the hair and then cutting it in front of Hernandez and taking their daughter to Mexico against

Hernandez’ will.

       The trial court’s determination that family violence occurred in the past and was likely to

occur again in the future was similarly based on more than a mere scintilla of evidence.

Specifically, Hernandez testified that Sermon had elbowed her in the face, kicked her, secretly

recorded videos of them having sexual intercourse then sent them to friends and Hernandez’

boyfriend, and grabbed their daughter by the hair. Hernandez testified that she believed Sermon

would continue his behavior toward her without a protective order and Sermon would do worse to

their daughter without a protective order and suspension of visitation. Upon finding reasonable

grounds to believe Hernandez was a victim of stalking or that family violence occurred and was

likely to occur again in the future, the trial court was required by law to issue a protective order.

TEX.FAM.CODE ANN. § 85.001(a)-(c); TEX.CODE CRIM.PROC.ANN. art. 7A.03 (Note that Article

7A.03 was repealed by Acts 2019, 86th Leg., ch. 469 (H.B. 4173), § 3.01(2), eff. Jan. 1, 2021. See,

now, TEX.CODE CRIM.PROC.ANN. art. 7B.003, eff. Jan. 1, 2021 (non-substantive revision)). The

trial court had the legal authority to render a protective order binding against Sermon because the

record contains proof that he was served with the application and notice of the hearing.

TEX.FAM.CODE ANN. § 85.006(a). The fact that Sermon was not present at the hearing due to his

incarceration did not in any way diminish the trial court’s authority, as the burden was on Sermon

to either attend the hearing or cause an attorney to appear on his behalf. See, e.g., Johnson v.

Simmons, 597 S.W.3d 538, 540 (Tex.App.—Fort Worth 2020, pet. denied).

       Even if this Court were to entertain Sermon’s contention that the allegations against him

were false, we must defer to trial court—as the trier of fact—in terms of its determination of


                                                 4
witness credibility and weight accorded to the evidence at the hearing. City of Keller, 168 S.W.3d

at 822. It is not for this Court to question Hernandez’ credibility, but only to question whether the

trial court’s determinations were legally and factually sufficient. As explained above, sufficient

evidence was adduced at the hearing to support the standards for granting a protective order.

                                         CONCLUSION

       Therefore, we overrule Sermon’s sole issue and affirm the trial court’s default judgment.



August 25, 2021
                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  5